Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 21 and  28 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1).  
Regarding Independent Claim 1, Tomita discloses a method, comprising: 
measuring, by a plurality of temperature measuring devices (temperature sensor 41, Fig 6, [0090]), a plurality of cumulative amount of thermal energy (summary data calculating portion 503 calculates, based on the temperature data of heating plate 34, 
after the measuring of a plurality of temperatures, calculating a sum of the plurality of temperatures as the corresponding cumulative amount of thermal energy (summary data calculating portion 503 calculated, based on the temperature data of heating plate 34, [0096]);
and determining, based on the measured cumulative amount of thermal energy (the summary data and the offset value may be calculated from the plurality of data items thus obtained to determine the average value thereof, [0130]), whether the baking module should be qualified (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121]) for being used in actual semiconductor fabrication (substrate processing device 100 includes …thirteen wafers W that are substrates, and …a wafer Ww, [0071]; for forming a resist pattern 
Tomita teaches the invention as claimed and as discussed above; except: wherein each temperature measuring device is configured to measure a corresponding cumulative amount of thermal energy of the baking process at a different region of the wafer; calculating a standard deviation in response to the plurality of cumulative amounts of thermal energy; determining, based on the calculated, whether the baking module should be qualified for being used in actual semiconductor fabrication.
Zurecki et al. teach a temperature measuring device (use of a single-point infrared sensor, [0012]) is configured to measure a corresponding amount of thermal energy (zone 1 is monitored only by IR sensor IR1, zone 2 is monitored by IR2, Fig 9, P 12 line 2-5) of a process (a process for treating a workpiece, Abstract) at different region; calculating a standard deviation in response to the plurality of amounts of thermal energy (calculating the standard deviation of all temperature readings, [0028]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita with Zurecki’s teaching of wherein each temperature measuring device (teach by Zurecki) is configured to measure a corresponding cumulative amount of thermal energy of the baking process at a different region of the wafer (taught by Tomita already); calculating a standard deviation in response to the plurality of cumulative amounts (“the plurality of cumulative amounts” taught by Tomita already) of thermal energy (teach by Zurecki); determining, based on the calculated (teach by Zurecki), whether the baking module should be qualified for being used in actual semiconductor fabrication (taught by Tomita already) because 
Regarding Independent Claim 21, Tomita discloses a method, comprising: placing a plurality of heat sensors (temperature sensors 41, [0090], Fig 6) on a test wafer (performs heat treatment on a surface of a substrate such as a semiconductor wafer, [0001);
heating up the test wafer (Ww wireless wafer, Fig 1, [0067]) that is placed over a heating plate (34 heating plate, Fig 1, [0067]);
for each of the plurality of heat sensors, measuring a plurality of temperatures at a plurality of predefined intervals (at predetermined intervals, [0091]) for a predefined period of time (of each of the operation periods, [0126]) and summing the measured plurality of temperatures as a cumulative amount of heat (summary data calculating portion 503 calculates, based on the temperature data of heating plate 34, summary data that is temperature information of heating plate 34, [0096]; the temperature data of heating plate 34 may be acquired multiple times, and the summary data and the offset value may be calculated from the plurality of data items, [0130]) delivered to the test wafer as the test wafer is being heated up (the detected temperature value obtained in connection with each heating unit after the placement of wireless wafer Ww on heating plate 34, [0096]); and
in response to the cumulative amount of heat being less than a predefined limit, qualifying the heating plate (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature 
Tomita teaches the invention as claimed and as discussed above; except: summing the measured plurality of temperatures as measuring a respective cumulative amount of heat; and in response to a standard deviation of a plurality of the respective cumulative amount of heat being less than a predefined limit, qualifying the heating plate as being usable for actual semiconductor fabrication.
Zurecki et al. teach a temperature measuring device (use of a single-point infrared sensor, [0012]) is configured to measure a corresponding amount of thermal energy (zone 1 is monitored only by IR sensor IR1, zone 2 is monitored by IR2, Fig 9, P 12 line 2-5) of a process (a process for treating a workpiece, Abstract) at different region; calculating a standard deviation in response to the plurality of amounts of heat (calculating the standard deviation of all temperature readings, [0028]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita with Zurecki’s teaching of summing the measured plurality of temperatures (taught by Tomita already) as measuring a respective cumulative amount of heat (teach by Zurecki); and in response to a standard deviation of a plurality of the respective cumulative amount of heat (teach by Zurecki) being less than a predefined limit, qualifying the heating plate as being usable for actual semiconductor fabrication (taught by Tomita already) because Zurecki teaches, in Abstract, of providing an improvement for obtaining temperature uniformity over the workpiece surface during operation.
Regarding Claim 9, Tomita in view of Zurecki teach the invention as claimed and as discussed above under Claim 1, and Tomita further teaches further comprising: in response to a determination that the baking module should not be qualified, modifying one or more hardware components of the baking module (control parameter correcting portion 604 corrects the control parameters of heaters H1-H3 in the heating unit based on the offset value, Fig 10, [0120]); and repeating the measuring and the determining after the one or more hardware components of the baking module has been modified (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121]).
Regarding Claim 28, Tomita in view of Zurecki teach the invention as claimed and as discussed above under Claim 1; except wherein the determining comprises: determining whether the calculated standard deviation passes a predefined threshold.
Zurecki teaches a calculated standard deviation with a predefined threshold (in response to predetermined values for the standard deviation, [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Zurecki with Zurecki’s further teaching of determining (taught by Tomita already) whether the calculated standard deviation passes a predefined threshold because Zurecki teaches, in Abstract, of providing an improvement for obtaining temperature uniformity over the workpiece surface during operation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim 1, further in view of Segawa et al. (US 2009/0160472 A1).  
Regarding Claim 2, Tomita in view of Zurecki teach wherein each temperature measuring device comprise one or more heat sensors (temperature sensors 41, [0090]).
Tomita in view of Zurecki teach the invention as claimed and as discussed above; except the one of more heat sensors placed on the wafer.
Segawa teaches one of more heat sensors placed on a wafer (temperature sensor 109 on wafer 101, Fig 1, [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Zurecki with Segawa’s teaching of one of more heat sensors placed on a wafer because Segawa teaches, in Para. [0008], of providing a direct contact temperature sensor on the wafer to reduce the temperature deviates from a temperature for applying a thermal load during operation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim 1, further in view of Onishi et al. (US 2004/0131351 A1).
Regarding Claim 3, Tomita in view of Zurecki teach the invention as claimed and as discussed above, and Tomita further teaches before the baking process, recording an initial temperature of the wafer (It appears that any operator can record an initial temperature of the wafer before the baking process start); after the wafer is 
Tomita in view of Zurecki teach the invention as claimed and as discussed above; except comprises: measuring of the plurality of temperatures of the wafer at a plurality of points in time, respectively. 
Onishi teaches a measuring comprises: measuring a plurality of temperatures of a wafer at a plurality of points in time, respectively (a temperature sensor 24 which measures a temperature of the stage 3- where the W located, [0038], and a time integration unit 25 which integrates a value measured by the temperature sensor 24 by time, Fig 1, [0038]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Zurecki with Onishi’s teaching of further comprises: measuring of the plurality of temperatures of the wafer at a plurality of points in time, respectively because Onishi teaches, in Para. [0005, 0038], of providing a film processing method of calculate a heat amount absorbed by the wafer during operation in order to obtain a suitable film quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim 9, further in view of Tadika et al. (US 6,605,814 B1).  
Regarding Claim 10, Tomita in view of Zurecki teach the invention as claimed and as discussed above; except wherein: the baking module includes a plurality of gap 
Tadika teaches wherein: a baking module (a baking module shown in Fig 1) includes a plurality of gap pins (transfer pins 41, Figs 1 and 3, Col 3 line 32)  disposed between a wafer and a heating plate (a workpiece stage 10 with heating means 21 and plate 60, Fig 1, Col 3 line 2-3 and 23-25); and the modifying (taught by Tomita already) comprising adjusting a height of one or more of the gap pins (pins 41 are held by ascending/descending plate 42, and actuator 43, Fig 1, Col 3 line 33-37.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Zurecki with Tadika’s teaching of wherein: the baking module includes a plurality of gap pins disposed between the wafer and a heating plate; and the modifying comprising adjusting a height of one or more of the gap pins because Tadika teaches, in Col 1 line 7-10, of providing a resist curing device with a workpiece stage for excellent processing control in the process of semiconductor integrated circuit manufacture.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) and Tadika et al. (US 6,605,814 B1) as applied to Claim 10, further in view of Hayashi et al. (US 2016/0302258 A1) as an evidentiary evidence.  
Regarding Claims 11 and 12, Tomita in view of Zurecki and Tadika teach the invention as claimed and as discussed above, and Tadika further teaches Claim 11 wherein: the baking module (taught by Tomita already) further includes a plurality of 
Tomita in view of Zurecki and Tadika teach the invention as claimed and as discussed above; except, Claim 11 the modifying further comprises adjusting the partial vacuum produced by one or more of the vacuum holes; Claim 12 wherein: the baking module further includes an exhaust component configured to remove contaminants from the baking module; and the modifying further comprises adjusting a speed of the exhaust component.
Hayashi et al. teach Claim 11 adjusting a partial vacuum produced by one or more of vacuum holes (a vacuum pump, and by operating this vacuum pump…can be decompressed to a preset vacuum level, [0057]); Claim 12 further includes an exhaust component configured to remove contaminants from a module (a gas exhaust device 73, gas exhaust opening 71 and a gas exhaust pipe 72, [0057]); and the modifying further comprises adjusting a speed of the exhaust component (an exhausted gas flow rate by the gas exhaust device 73… is controlled by the control apparatus 200, [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Zurecki and Tadika with Hayashi’s teaching of Claim 11 the modifying further comprises adjusting the partial vacuum produced by one or more of the vacuum holes; Claim 12 wherein: the baking module further includes an exhaust component configured to remove contaminants from the baking module; and the modifying further comprises adjusting a speed of the .

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim 1 and 21 respectively, further in view of Fukuoka et al. (US 2008/0135207 A1).  
Regarding Claim 13, Tomita in view of Zurecki teach the invention as claimed and as discussed above; Tomita further teaches further comprising a determination (the summary data and the offset value may be calculated from the plurality of data items thus obtained to determine the average value thereof, [0130]; ) that the baking module should be qualified for being used (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121]) in actual semiconductor fabrication (substrate processing device 100 includes …thirteen wafers W that are substrates, and …a wafer Ww, [0071]; for forming a resist pattern over product wafer W by substrate processing device 100, [0080], Figs 2-3, [0071-0082]).
Tomita in view of Zurecki teach the invention as claimed and as discussed above; except: after a determination that the baking module should be qualified for 
Fukuoka teaches using a baking module (a heat treatment device 40, Fig 4, [0058]) to perform a post-exposure baking (PEB) process (performing PEB processing on exposed wafer W, Fig 3, [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Zurecki with Fukuoka’s teaching of after a determination that the baking module should be qualified for being used in actual semiconductor fabrication, using the baking module to perform a post-exposure baking (PEB) process because Fukuoka teaches, in Para. [0120], of providing an excellent temperature control system so that the wafer can attain a predetermined temperature during operation for a better yielding.
Regarding Claim 22, Tomita in view of Zurecki teach the invention as claimed and as discussed above; Tomita further teaches wherein the qualifying comprises qualifying the heating plate (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121])  as being usable for performing a semiconductor fabrication (substrate processing device 100 includes …thirteen wafers W that are substrates, and …a wafer Ww, [0071]; for forming a resist pattern over product wafer W by substrate processing device 100, [0080], Figs 2-3, [0071-0082]).

Fukuoka teaches a heating plate (heating plate 64, Fig 5, [0074]) as being usable for performing a post-exposure baking (PEB) process (performing PEB processing on exposed wafer W, Fig 3, [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Zurecki with Fukuoka’s teaching of wherein the qualifying comprises qualifying the heating plate as being usable for performing a post-exposure baking (PEB) process because Fukuoka teaches, in Para. [0120], of providing an excellent temperature control system so that the wafer can attain a predetermined temperature during operation for a better yielding.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim 21, further in view of Wang (US 2015/0378416 A1).  
Regarding Claims 24-25, Tomita in view of Zurecki teach the invention as claimed and as discussed above; Tomita further teaches Claim 25, adjusting one or more software or hardware settings of the heating plate (control parameter correcting portion 604 corrects the control parameters of heaters H1-H3 in the heating unit based on the offset value, Fig 10, [0120]); and after the adjusting, repeating the heating, and the measuring (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based 
Tomita in view of Zurecki teach the invention as claimed and as discussed above; except Claim 24, further comprising: in response to the standard deviation being greater than the predefined limit, temporarily disqualifying the heating plate; Claim 25, in response to the temporarily disqualifying: adjusting one or more software or hardware settings of the heating plate; and after the adjusting, repeating the heating, the measuring, and the qualifying.
Wang teaches in response to a detected heat (temperature measurement module 9, [0041]) being greater than a predefined limit (is higher than a predetermined value, [0041]), temporarily disqualifying the operation (switch 5 to be disconnected, and the capacitor stops operation, [0041]); in response to the temporarily disqualifying: adjusting one or more software or hardware settings of the heating plate; and after the adjusting, repeating the heating, the measuring, and the qualifying (taught by Tomita).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita with Wang’s teaching of Claim 24, further comprising: in response to the standard deviation (taught by Zurecki already) being greater than the predefined limit, temporarily disqualifying the heating plate; Claim 25,.
Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) as applied to Claim1, further in view of Moyer et al. (US 4,719,586).  
Regarding Claims 29, Tomita in view of Zurecki teach the invention as claimed and as discussed above; except further comprising: calculating a three-sigma value in response to the calculated standard deviation and determining whether the calculated three-sigma value passes a predetermined threshold.
Moyer et al. teach calculating a three-sigma value in response to a calculated standard deviation (calculate the standard deviation of the values…to calculate the three sigma points of the distribution, Col 11 line 62-64) and determining whether the calculated three-sigma value passes a predetermined threshold (determine if …within the allowable limits of the population normal distribution, Col 11 line 66-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Zurecki with Moyer’s teach of calculating a three-sigma value in response to the calculated standard deviation and determining whether the calculated three-sigma value passes a predetermined threshold because Moyer teaches, in Abstract, of providing an excellent process control for continuously monitoring and adjusting an apparatus for manufacturing procedure.

Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) and Wang .  
Regarding Claim 30, Tomita in view of Zurecki and Wang teach the invention as claimed and as discussed above, and Tadika further teaches wherein: the heating plate (taught by Tomita already) includes a plurality of vacuum holes (through-holes 61, Col 3 line 48, Figs 1-2), the vacuum holes each being configured to produce a partial vacuum (to vacuum adsorb the workpiece, Col 3 line 53-54) to secure a position of the wafer; 
Tomita in view of Zurecki and Wang teach the invention as claimed and as discussed above; except, the adjusting comprises adjusting the partial vacuum produced by one or more of the vacuum holes.
Hayashi et al. teach adjusting a partial vacuum produced by one or more of vacuum holes (a vacuum pump, and by operating this vacuum pump…can be decompressed to a preset vacuum level, [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Zurecki and Wang with Hayashi’s teaching of the adjusting comprises adjusting the partial vacuum produced by one or more of the vacuum holes as an evidentiary evidence because Hayashi teaches, in Para. [0041], of providing an excellent control apparatus 200 to control processing apparatus to perform a preset processing on the semiconductor wafer during operation.

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Segawa et al. (US 2009/0160472 A1), Zurecki et al. (US 2008/0087359 A1) and Nakagawa et al. (US 2008/0076077 A1).  
Regarding Independent Claim 26, Tomita teaches a method, comprising:
measuring, using a plurality of heat sensors (temperature sensors 41, [0090]) to measure a test wafer (wireless wafer Ww, Fig 6, [0089]), a plurality of cumulative amounts of heat (summary data calculating portion 503 calculates, based on the temperature data of heating plate 34, summary data that is temperature information of heating plate 34…, [0087; 0096]; the temperature data of heating late 34 may be acquired multiple times, and the summary data and the offset value may be calculated from the plurality of data items, [0130]), wherein heat sensor is configured to measure a corresponding cumulative amount of heat experienced by the test wafer (performs heat treatment on a surface of a substrate such as a semiconductor wafer, [0001) during a thermal process performed by a heating unit (control parameter correcting portion 604 corrects the control parameters of heaters H1-H3 in the heating unit based on the offset value, Fig 10, [0120]); wherein measuring the corresponding cumulative amount of heat comprises: over a predetermined period of time during the thermal process, measuring a plurality of temperatures at a plurality of predefined intervals (takes out the time-series data of the detected temperature value in connection with each heating unit, [0096]), and
after the measuring of a plurality of temperatures, adding up the plurality of temperatures as the corresponding cumulative amount of heat (summary data 
determining whether the plurality of cumulative amounts of heat is less than a predefined threshold (a temperature unit (CPL) for keeping wafer W at a predetermined temperature, [0077]); and 
in response to a determination that the plurality of cumulative amounts of heat is less than the predefined threshold (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121]), deeming the heating unit as being qualified to perform a process in semiconductor wafer (substrate processing device 100 includes …thirteen wafers W that are substrates, and …a wafer Ww, [0071]; for forming a resist pattern over product wafer W by substrate processing device 100, [0080], Figs 2-3, [0071-0082]).
Tomita teaches the invention as claimed and as discussed above; except: measuring, using a plurality of heat sensors placed on a test wafer; wherein each heat sensor is configured to measure a corresponding cumulative amount of heat experienced by the test wafer during a thermal process performed by a heating unit; determining whether a standard deviation of the plurality of cumulative amounts of heat is less than a predefined threshold; and in response to a determination that the standard deviation first cumulative amount of heat is less than the predefined threshold, deeming the heating unit as being qualified to perform a post-exposure baking (PEB) process in semiconductor lithography.
Segawa teaches one of more heat sensors placed on a wafer (temperature sensor 109 on wafer 101, Fig 1, [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita with Segawa’s teaching of using a plurality of heat sensors placed on a test wafer because Segawa teaches, in Para. [0008], of providing a direct contact temperature sensor on the wafer to reduce the temperature deviates from a temperature for applying a thermal load during operation.
Tomita in view of Segawa teach the invention as claimed and as discussed above; except: measuring, wherein each heat sensor is configured to measure a corresponding cumulative amount of heat experienced by the test wafer during a thermal process performed by a heating unit; determining whether a standard deviation of the plurality of cumulative amounts of heat is less than a predefined threshold; and in response to a determination that the standard deviation is less than the predefined threshold, deeming the heating unit as being qualified to perform a post-exposure baking (PEB) process in semiconductor lithography.
Zurecki et al. teach each heat sensor (use of a single-point infrared sensor, [0012]; zone 1 is monitored only by IR sensor IR1, zone 2 is monitored by IR2, Fig 9, P 12 line 2-5) is configured to measure a corresponding cumulative amount of heat experienced by the test wafer (taught by Tomita already) during a thermal process performed by a heating unit (a process for treating a workpiece, Abstract); determining whether a standard deviation (calculating the standard deviation of all temperature readings, [0028]) of the plurality of cumulative amounts of heat is less than a predefined threshold (taught by Tomita already); and in response to a determination (in response to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Segawa with Zurecki’s teaching of measuring, wherein each heat sensor is configured to measure a corresponding cumulative amount of heat experienced by the test wafer during a thermal process performed by a heating unit; determining whether a standard deviation of the plurality of cumulative amounts of heat is less than a predefined threshold (taught by Tomita already); and in response to a determination that the standard deviation is less than the predefined threshold (taught by Tomita already), because Zurecki teaches, in Abstract, of providing an improvement for obtaining temperature uniformity over the workpiece surface.
Tomita in view of Segawa and Zurecki et al. teach the invention as claimed and as discussed above; except: deeming the heating unit as being qualified to perform a post-exposure baking (PEB) process in semiconductor lithography.
Nakagawa teaches a heating unit (heating apparatus 10… for heating a semiconductor wafer 5, Fig 3, [0024]) as being qualified to perform a post-exposure baking (PEB) process in semiconductor lithography (PEB is normally performed by placing the semiconductor lithography wafer in an oven module after lithographical exposure, [0005, 0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Segawa and Zurecki with Nakagawa’s teaching of the heating unit as being qualified to perform a post-exposure 
Regarding Claim 32, Tomita in view of Segawa, Zurecki and Nakagawa teach the invention as claimed and as discussed above, and Tomita further teaches further comprising: in response to a determination that the baking module should not be qualified, performing adjustments for the heating unit (control parameter correcting portion 604 corrects the control parameters of heaters H1-H3 in the heating unit based on the offset value, Fig 10, [0120]); and repeating the measuring and the determining after the adjustment (control portion 6 automatically repeats the temperature sensing…until the average value and the range of the in-plane temperature of the heating plate based on the detected temperature value fall within the target temperature range and the target in-plane temperature difference, Fig 10, [0121]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Segawa et al. (US 2009/0160472 A1), Zurecki et al. (US 2008/0087359 A1) and Nakagawa et al. (US 2008/0076077 A1) as applied to Claim 26, further in view of Onishi et al. (US 2004/0131351 A1).  
Regarding Claim 27, Tomita in view of Segawa, Zurecki and Nakagawa teach the invention as claimed and as discussed above, and Tomita further teaches wherein the measuring of the corresponding cumulative amount of heat further comprises: before the baking process, recording an initial temperature of the wafer (It appears that 
Tomita in view of Segawa, Zurecki and Nakagawa teach the invention as claimed and as discussed above; except, measuring of the plurality of temperatures of the test wafer at the plurality of predefined intervals. 
Onishi teaches measuring a plurality of temperatures of a wafer at a plurality of predefined intervals (a temperature sensor 24 which measures a temperature of the stage 3- where the W located, [0038], and a time integration unit 25 which integrates a value measured by the temperature sensor 24 by time, Fig 1, [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Segawa, Zurecki and Nakagawa with Onishi’s teaching of measuring of the plurality of temperatures of the test wafer at the plurality of predefined intervals because Onishi teaches, in Para. [0005, 0038], of providing a film processing method of calculate a heat amount absorbed by the wafer during operation in order to obtain a suitable film quality. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Segawa et al. (US 2009/0160472 A1), Zurecki et al. (US 2008/0087359 A1) and Nakagawa et al. (US 2008/0076077 A1) as applied to Claim 26, further in view of Moyer et al. (US 4,719,586).
Regarding Claim 31, Tomita in view of Segawa, Zurecki and Nakagawa teach the invention as claimed and as discussed above; except further comprising: calculating a three-sigma value in response to the standard deviation and determining whether the calculated three-sigma value passes a predetermined threshold.
Moyer et al. teach calculating a three-sigma value in response to a standard deviation (standard deviation of the values…to calculate the three sigma points of the distribution, Col 11 line 62-64) and determining whether the calculated three-sigma value passes a predetermined threshold (determine if …within the allowable limits of the population normal distribution, Col 11 line 66-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomita in view of Segawa, Zurecki and Nakagawa with Moyer’s teach of calculating a three-sigma value in response to the calculated standard deviation and determining whether the calculated three-sigma value passes a predetermined threshold because Moyer teaches, in Abstract, of providing an excellent process control for continuously monitoring and adjusting an apparatus for manufacturing procedure.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2008/0142500 A1) in view of Segawa et al. (US 2009/0160472 A1), Zurecki et al. (US 2008/0087359 A1) and Nakagawa et al. (US 2008/0076077 A1) as applied to Claim 32, further in view of Hayashi et al. (US 2016/0302258 A1).  
Regarding Claim 33, Tomita in view of Segawa, Zurecki and Nakagawa teach the invention as claimed and as discussed above; except, wherein: the adjusting 
Hayashi et al. teach adjusting comprises adjusting a speed of an exhaust component (a gas exhaust device 73, gas exhaust opening 71 and a gas exhaust pipe 72, an exhausted gas flow rate by the gas exhaust device 73… is controlled by the control apparatus 200, [0057]), wherein the exhaust component is configured to remove contaminants from the heating unit (removed the exhausted gas, [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Tomita in view of Segawa, Zurecki and Nakagawa with Hayashi’s teaching of the adjusting comprises adjusting a speed of an exhaust component, wherein the exhaust component is configured to remove contaminants from the heating unit because Hayashi teaches, in Para. [0041], of providing an excellent control apparatus 200 to control processing apparatus to perform a preset processing on the semiconductor wafer during operation.

Response to Arguments
Applicant’s arguments filed 02/25/2021 have been fully considered but they are not persuasive. The same prior art used under the last Office action been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks regarding Independent Claim 21, namely “In rejecting claim 21, the Office Action, p.7, alleges that the summary data discussed in Tomita is equivalent to the claimed "summing the measured plurality of temperatures". However, Applicant respectfully submits that Tomita's summary data in ]ummary data calculating portion 503 calculates, based on the temperature data of heating plate 34, summary data that is temperature information of heating plate 34 and, for example, includes an average value of the in-plane temperature of heating plate 34 within a predetermined time band and an in-plane temperature difference of heating plate 34 such as temperature differences between the zones heated by respective heaters Hl-H3" (emphasis added). Tomita, [0096]. That is, Tomita only defines that the summary data is temperature information of heating plate 34 and includes an average value and an in-plane temperature difference. Nowhere in cited portions of Tomita shows or suggests that the Tomita's summary data is or includes summing the temperature data of heating plate 34 (emphasis added). Zurecki does not cure this deficiency”.
The examiner’s response: The combination of Tomita et al. (US 2008/0142500 A1) in view of Zurecki et al. (US 2008/0087359 A1) disclosed all the limitations recited in the Independent Claim 21 as set forth in this office action shown above.  Tomita et al. disclose exactly a method, comprising the step of summing the measured plurality of temperatures as a cumulative amount of heat (summary data calculating portion 503 calculates, based on the temperature data of heating plate 34, summary data that is temperature information of heating plate 34, [0096]; the temperature data of heating plate 34 may be acquired multiple times, and the summary data and the offset value may be calculated from the plurality of data items, [0130]) as claimed under Independent Claim 21 shown in this office action above.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).  Therefore, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761